—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Cowan, J.), entered December 17, 1999, which, upon the granting of the defendants’ motion, in effect, pursuant to CPLR 4401 made at the close of the plaintiff’s case for judgment in their favor as a matter of law, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs decedent was killed when his vehicle rear-ended a tractor-trailer truck owned by the defendant County of Suffolk. Even accepting the plaintiffs evidence as true, and giving the plaintiff the benefit of the most favorable inferences which can reasonably be drawn from the evidence, the *414defendants were entitled to judgment as a matter of law (see, Singer v Long Is. Light. Co., 211 AD2d 779, 780).
The plaintiffs remaining contentions are without merit. Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.